PER CURIAM.
We reverse the awards of alimony, child support and attorney’s fees because the trial court did not make sufficient findings of fact to afford appropriate appellate review. See Hemraj v. Hemraj, 620 So.2d 1300 (Fla. 4th DCA 1993); Moreno v. Moreno, 606 So.2d 1280 (Fla. 5th DCA 1992); Miller v. Miller, 589 So.2d 317 (Fla. 1st DCA 1991). The trial court also failed to make the findings required in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), to support the attorney’s fees award. We direct the trial court on remand to reconsider these awards and to make the requisite findings of fact.
REVERSED and REMANDED.
DELL, STONE and GROSS, JJ., concur.